United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-1547
                                 ___________

Kasib Tauheed Bilal,                     *
                                         *
                    Appellant,           *
                                         *
       v.                                *
                                         *
Bruce E. Collins, Warden, Maximum        *
Security Unit, Arkansas Department       *
of Correction; Tom Pitts, Assistant      * Appeal from the United States
Warden, Maximum Security Unit,           * District Court for the Eastern
Arkansas Department of Correction;       * District of Arkansas.
D. Wyatt, Sgt., Maximum Security         *
Unit, Arkansas Department of             *      [UNPUBLISHED]
Correction; D. Heflin, Major,            *
Maximum Security Unit, Arkansas          *
Department of Correction; Engstrom,      *
Mr., Mental Health Supervisor            *
(originally sued as Mr. Enstrom),        *
                                         *
                    Appellees.           *
                                    ___________

                          Submitted: June 2, 1999
                              Filed: June 9, 1999
                                 ___________

Before BEAM, FAGG, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Kasib Tauheed Bilal appeals the district court's adverse
judgment in Bilal's civil rights suit against prison officials. Having carefully reviewed
the record and the parties' briefs, we conclude the evidence failed to show Edward
Engstrom knowingly or recklessly disregarded a known risk to Bilal. Cf. Andrews v.
Siegal, 929 F.2d 1326, 1327-31 (8th Cir. 1991) (prison officials not liable for attack by
mentally ill inmate; although pre-incarceration examination concluded attacker had
potential for violence, prison officials justifiably relied on professional judgment of
prison psychiatrist that inmate no longer posed serious threat).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-